DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 05/29/2022 have been fully considered but they are not persuasive. 
Substantively, Applicant argues:  “in claim 1, the problem to be solved is how to display the at least one image, and the proposed solution is generating the plurality of output view numbers according to the plurality of reference parameters and at least one S curve, and adjusting the image data according to the plurality of output view numbers.”
As a threshold matter, Examiner notes that “how to display the at least one image” is not a problem in the art, it is a generic functionality of the art.  Further, generating numbers using parameters and curves is a generic mathematical principle and does not explain a solution to a particular problem.  Finally, prior art seems to teach the more specific embodiments of the dependent claims as well.  
For these reasons, Applicant’s arguments are not enough to establish non-obviousness of Claim 1.
	Examiner recommends defining the problem in the art and the claimed solution more particularly.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140063213 to Tsuchihashi (“Tsuchihashi “) in view of US 20130202191 to Wang (“Wang”) and further in view of US 20120262549 to Ferguson (“Ferguson”).
Regarding Claim 1:  “A display device, comprising:
a view generator, for generating a plurality of input view numbers according to a plurality of reference parameters;  (“movement direction of the head [reference parameters] enables light to be concentrated at multiple viewing positions [input view numbers] in the moving range”  Tsuchihashi, Paragraph 9.)
a view [curve] modifier, coupled to the view generator, for generating a plurality of output view numbers according to the plurality of input view numbers and at least one [S curve];  (“during the movement of a viewer to the viewing position+ 1 or -1, shifting the setting position of left and right image data at pixels depending on the position of the head of the viewer in the horizontal direction opposite to the movement direction of the head enables light to be concentrated at multiple viewing positions in the moving range.”  Tsuchihashi, Paragraph 9.  See additional embodiments and using of curve functions below.)
a three dimensional (3D) image data sampling module, coupled to the view curve modifier, for adjusting image data of a plurality of pixels according to the plurality of output view numbers; and  (“shifting the setting position of left and right image data at pixels depending on the position of the head of the viewer”  Tsuchihashi, Paragraph 9.  See additional embodiments and using of curve functions below.)
a display module, coupled to the 3D image data sampling module, for displaying at least one image according to the plurality of pixels and the image data.”  (“The stereoscopic image display system may be configured so as to, in response to the detection of viewing positions …”  Tsuchihashi, Paragraph 8.)
Tsuchihashi does not teach performing view modification according to a curve (or a non-linear function) of the claim language:  “a view curve modifier, coupled to the view generator, for generating a plurality of output view numbers according to the plurality of input view numbers and at least one [S] curve”  
Wang teaches the above feature in the context of remapping multi-view images for better perception:  “The remapping unit generates a remapped disparity map based on the disparity map by using a non-constant function.”  See Wang, Paragraph 11 and Figs. 5A-5C.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of a non-constant function of Tsuchihashi to teach that a curve can be used as a mapping function, as taught in Wang, in order to generate “multi-view images to form 3D images consistent with the real world image”.  See Wang, Paragraph 7.  

Wang indicates that a variety of different curves, non-constant functions and one-to-one maps can be used for remapping multi view images, and thus obvious to substitute.  See above. However, Tsuchiashi and Wang do not Explicitly teach that non-constant curves embody an “S curve”.    
Ferguson teaches the above concept in the context of adjusting perceptual difference in stereoscopic and multi-view displays.  See Ferguson, Paragraph 46.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of a non-constant function of Wang to teach that an S curve can be used as a mapping function, as taught in Ferguson, in order to implement a non-constraint function.  See Ferguson, Paragraph 46.  

Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “The display device of claim 1, wherein
 the plurality of reference parameters comprise a plurality of positions of a viewer's eyes, and the display device further comprises: an eye tracking module, coupled to the view generator, for  (“selection is made whether a signal to be displayed on a pixel is set as a left-eye signal or a right-eye signal, thus securing stereoscopic viewing.”  Tsuchihashi, Paragraph 6.)
tracking the plurality of positions of the viewer's eyes.”  (“Positions of viewer's eyes are detected using infrared rays, and as the viewer moves, selection is made whether a signal to be displayed on a pixel is set as a left-eye signal or a right-eye signal, thus securing stereoscopic viewing.”  Tsuchihashi, Paragraph 6.)
Regarding Claim 3:  “The display device of claim 1, wherein the plurality of reference parameters comprise at least one optical parameter of an optical modulator, and the display device further comprises: the optical modulator, coupled to the display module, for modulating a plurality of lighting directions of the plurality of pixels of the display module.”  (“a lenticular sheet 11 [light modulator] disposed at a front face of a pixel matrix 13 concentrates light emitted from the pixel matrix 13 at four concentrating positions 15.”  Tsuchihashi, Paragraph 7.)
Regarding Claim 4:  “The display device of claim 1, wherein 
the at least one S curve comprises a plurality of line segments, and (See plurality of line segments corresponding to the discrete D locations in Wang Figs. 5A-5C, and also one-to-one discrete mapping (having discrete linear segments) in Paragraph 31, and statements of motivation in Claim 1.)
at least one slope of at least one line segment of the plurality of line segments is smaller than or equal to one.”  (See curves in Wang Figs. 5A-5C having such segments.  See statements of motivation in Claim 1.)
Regarding Claim 5:  “The display device of claim 1, wherein 
the at least one S curve comprises a plurality of line segments, and (See plurality of line segments corresponding to the discrete D locations in Wang Figs. 5A-5C, and also one-to-one discrete mapping (having discrete linear segments) in Paragraph 31, and statements of motivation in Claim 1.)
 at least two line segments of the plurality of of line segments have a same slope.”  (See curves in Wang Figs. 5A-5C having such segments.  See statements of motivation in Claim 1.)
Regarding Claim 6:  “The display device of claim 1, wherein 
the at least one S curve comprises a plurality of line segments, and (See plurality of line segments corresponding to the discrete D locations in Wang Figs. 5A-5C, and also one-to-one discrete mapping (having discrete linear segments) in Paragraph 31, and statements of motivation in Claim 1.)
a slope of at least one line segment of the plurality of line segments is equal to zero.”  (See a zero slope segment in Wang Fig. 5C and obviousness of substitution of various shape segments, including any zero-slope segments required for generating an S curve discussed in Ferguson, in Claim 1.  
Regarding Claim 7:  “The display device of claim 1, wherein the at least one S curve comprises a plurality of planes, and at least two planes of the plurality of planes have a same normal vector.”  (It is not clear how a curve can comprise a plurality of planes.  This feature seems to reading closely on Claim 5 where the at least one plane having a same normal vector corresponds to “at least two line segments of the plurality of slopes have a same slope.”  See curves in Wang Figs. 5A-5C having such segments.  See statements of motivation in Claim 1.)
Regarding Claim 8:  “The display device of claim 1, wherein 
the view curve modifier generates the plurality of output view numbers according to the plurality of input view numbers and the at least one S curve and (See treatment in Claim 1.)
a look-up table.”  (Note that Wang teaches “non-constant functions can be determined based on pupillary distances for different rotation angles in one-to-one manner,” which is the function of a look-up table.  Wang, Paragraph 30 and Statement of motivation in Claim 1.)
Regarding Claim 9:  “The display device of claim 1, wherein 
the view curve modifier generates the plurality of output view numbers according to the plurality of input view numbers and the at least one S curve and (See treatment in Claim 1.)
a plurality of smoothing factors.”  (Note that Wang curves of Figs. 5A-5C are smooth across the discrete values of D similar to the smoothed curves of Fig. 3 in the Specification.  See statements of motivation in Claim 1.)
Regarding Claim 10:  “The display device of claim 1, wherein 
the 3D image data sampling module adjusts the image data of the plurality of pixels according to the plurality of output view numbers and a plurality of modification factors, and (See treatment of this claim language in Claims 1-2, with modification factors resulting from eye locations, and mapping functions.)
the display device further comprises: a black data insertion module, coupled to the view generator and the 3D image data sampling module, for generating the plurality of modification factors.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, black data insertion is performed as an interpolation of missing pixel data.  Prior art teaches this functionality: “the data conversion circuit 307 generates interpolated data to be set for sub-pixels of a row or a column at the end where no pixel data exists, and adds the same to the stereoscopic image data after conversion.”  Tsuchihashi, Paragraph 66.)
Claim 11-20 are rejected for reasons stated for Claims 1-10, because the apparatus elements of the latter implement the method steps of the former.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483